                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION


Tishia R. Guess,                          )
                                          )
             Plaintiff,                   )
                                          )                  C/A No.: 3:18-688-TLW
       v.                                 )
                                          )
Computer Science Corporation,             )                             ORDER
Kevin Thompson, and Modis Corporation     )
                                          )
             Defendant.                   )
__________________________________________)

       Plaintiff Tishia Guess filed this action alleging violations of Title VII of the Civil Rights

Act of 1964 against her former employer, Defendant Computer Science Corporation (CSC), and

intentional infliction of emotional distress and libel and slander against all Defendants. ECF No.

1. The matter now comes before this Court for review of the Report and Recommendation (the

“Report”) filed by United States Magistrate Judge Thomas E. Rogers, III, to whom this case is

assigned pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule

73.02(B)(2)(g) (D.S.C.). ECF No. 37. In the Report, the Magistrate Judge recommends granting

Defendants Modis’s and CSC’s motions to dismiss and compel arbitration, ECF Nos. 18, 28,

pursuant to Fed. R. Civ. P. 12(b)(3) and declining to exercise supplemental jurisdiction over the

remaining state claims. Id. Plaintiff filed objections to the Report on November 7, 2018, ECF No.

39, and Defendant CSC filed its reply on November 21, 2018. ECF No. 42. This case is now ripe

for disposition.

       The Court is charged with conducting a de novo review of any portion of the Magistrate

Judge’s Report and Recommendation to which a specific objection is registered, and may accept,
reject, or modify, in whole or in part, the recommendations contained in that report. 28 U.S.C.

§ 636. In conducting its review, the Court applies the following standard:

       The magistrate judge makes only a recommendation to the Court, to which any
       party may file written objections.... The Court is not bound by the recommendation
       of the magistrate judge but, instead, retains responsibility for the final
       determination. The Court is required to make a de novo determination of those
       portions of the report or specified findings or recommendation as to which an
       objection is made. However, the Court is not required to review, under a de novo
       or any other standard, the factual or legal conclusions of the magistrate judge as to
       those portions of the report and recommendation to which no objections are
       addressed. While the level of scrutiny entailed by the Court's review of the Report
       thus depends on whether or not objections have been filed, in either case the Court
       is free, after review, to accept, reject, or modify any of the magistrate judge's
       findings or recommendations.

Wallace v. Housing Auth. of the City of Columbia, 791 F. Supp. 137, 138 (D.S.C. 1992) (citations

omitted).

       In light of the standard set forth in Wallace, the Court has carefully reviewed, de novo, the

Report, the objections, the relevant filings, and the applicable law. The Fourth Circuit in Hooters

of America, Inc. v. Phillips states “a party must be held to the terms of its bargain unless Congress

intends to preclude waiver of a judicial forum . . . .” 173 F.3d 933, 937 (4th Cir. 1999). “Predispute

agreements to arbitrate Title VII claims are thus valid and enforceable.” Id. The parties do not

assert nor does the caselaw indicate that Congress has enacted legislation that takes Title VII

claims outside the Federal Arbitration Act. Therefore, after careful consideration, the Court accepts

the Magistrate Judge’s detailed factual and legal analysis in the Report.

       Therefore, IT IS ORDERED that the Report, ECF No. 37, is ACCEPTED, and the

Objections to the Report, ECF No. 39, are OVERRULED. For the reasons stated in the Report

and those stated herein, Defendants’ motions to dismiss and compel arbitration, ECF Nos. 18, 28,

are GRANTED. The Court declines to exercise supplemental jurisdiction over Plaintiff’s
remaining state law claims against Defendant, Kevin Thompson, and this case dismissed in it’s

entirety.

        IT IS SO ORDERED.


                                                         s/Terry L. Wooten
                                                         Senior United States District Judge
March 29, 2019
Columbia, South Carolina
